4033.46

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                                         )
                                                      )
                                Plaintiff,            )
                                                      )       Case No. 19-CV-06137-BP
v.                                                    )
                                                      )
CITY OF ST. JOSEPH, ET AL.,                           )
                                                      )
                                Defendants.           )

                                  CERTIFICATE OF SERVICE

          Defendant St. Joseph Public Library certifies to the Court that on June 2, 2020, it served

its First Requests for Production of Documents to Plaintiff upon Plaintiff and counsel for

Defendants City of St. Joseph and Rebecca Hailey via electronic mail.

                                        Respectfully submitted,

                                        McANANY, VAN CLEAVE & PHILLIPS, P.A.
                                        10 E. Cambridge Circle Drive, 300
                                        Kansas City, Kansas 66103
                                        Telephone:    (913) 371-3838
                                        Facsimile:    (913) 371-4722
                                        E-mail:ggoheen@mvplaw.com


                                        By: /s/ Gregory P. Goheen
                                              Gregory P. Goheen              #58119

                                        Attorneys for Defendant St. Joseph Public Library




                                                  1
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of June, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
following:

Stacy Arnold
500 Westover Drive #11589
Sanford, NC 27330
Plaintiff, pro se

Steven F. Coronado
Christopher L. Heigele
Baty Otto Coronado, PC
4600 Madison Avenue, Suite 210
Kansas City, MO 64112
Attorneys for Defendants City of St. Joseph and Rebecca Hailey



                                                     /s/ Gregory P. Goheen




                                                 2
